UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6838



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HORACE JOHNSON, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (CR-04-28-4-1-H; CA-96-178-1)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Horace Johnson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Horace Johnson seeks to appeal the district

court’s order denying his motion under Fed R. Civ. P. 60(b) seeking

reconsideration of the court’s prior order denying habeas relief

under 28 U.S.C. § 2255 (2000).    We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).       This appeal period is

“mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

September 28, 2004.   The notice of appeal was filed on March 24,

2005.   Because Johnson failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED


                                 - 2 -